CAUSE NO. 12-14-00004-CR
                           IN THE COURT OF APPEALS
                      TWELFTH COURT OF APPEALS DISTRICT
                                 TYLER, TEXAS

TREAVER ALLRED,                     }      APPEALED FROM 217TH DISTRICT COURT
APPELLANT

V.                                  }      IN AND FOR

THE STATE OF TEXAS,                 }      ANGELINA COUNTY, TEXAS
APPELLEE


                                          ORDER
       ON THIS DAY, after reviewing the materials filed in this appeal, the Court has
concluded that this cause should be remanded to the trial court.
       IT IS THEREFORE ORDERED that this cause be remanded to the trial court for a
hearing on the status of the portion of the reporter’s record for which Regina Grant is the
responsible reporter. See TEX. R. APP. P. 35.3(c).
       IT IS FURTHER ORDERED that the trial court shall determine whether this portion of
the record has been lost or destroyed and make findings in accordance with Texas Rule of
Appellate Procedure 34.6(f).
       IT IS FINALLY ORDERED that once findings are made in accordance with Texas Rule
of Appellate Procedure 34.6(f), a supplemental reporter’s record of the hearing and a
supplemental clerk’s record containing the court’s findings of fact and conclusions of law and
any appropriate order(s) attendant thereto be certified to this Court on or before Wednesday,
August 6, 2014.

         GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this this 22nd day
of July 2014, A.D.
                                        CATHY S. LUSK, CLERK
                                        12TH COURT OF APPEALS



                                                  By: ________________________________
                                                    Ashley Yount, Deputy Clerk